Exhibit 10.3 [FORM OF RSU AGREEMENT FOR EMPLOYEES] RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit Agreement (this “ Agreement ”) is made by and between Unifi, Inc., a New York corporation (the “ Company ”), and , a key employee (the “ Grantee ”) of the Company . WITNESSETH: WHEREAS , the Company has adopted the Unifi, Inc. 2013 Incentive Compensation Plan (the “ Plan ”), which became effective on October 23, 2013; and WHEREAS , the Compensation Committee (the “ Committee ”) of the Board of Directors (the “ Board ”) of the Company has determined that it is desirable and in the best interests of the Company to grant to the Grantee restricted stock units (“ RSUs ”) as an incentive for the Grantee to advance the interests of the Company; NOW, THEREFORE , the parties agree as follows: Section 1. Incorporation of Plan . The Plan is incorporated by reference and made a part of this Agreement, and this Agreement shall be subject to the terms of the Plan, as the Plan may be amended from time to time, provided that any such amendment of the Plan must be made in accordance with Section 15 of the Plan. Unless otherwise defined herein, capitalized terms used in this Agreement shall have the meanings ascribed to them in the Plan. Section 2. Grant of RSU; Notice of Grant. Pursuant to the Plan and subject to the terms and conditions set forth herein and therein, the Company has granted to the “ Grantee ,” and effective as of the “ Grant Date ,” a certain number of RSUs, all as set forth on the Notice of Grant attached hereto as Annex A, which Notice of Grant is incorporated by reference herein. Section 3. Terms of Restricted Stock Units . The RSUs granted under this Agreement are subject to the following terms, conditions and restrictions: (a) No Ownership . The Grantee shall not possess any incidents of ownership (including, without limitation, dividend and voting rights) in shares of the Company Stock in respect of the RSUs until such RSUs have been converted into shares of Company Stock and such shares have been distributed to the Grantee in the form of shares of Company Stock. (b) Transfer of RSUs . Except as provided in this Section 3(b) , the RSUs and any interest therein may not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of, except by will or the laws of descent and distribution and subject to the conditions set forth in the Plan and this Agreement. Any attempt to transfer RSUs in contravention of this Section is void ab initio . RSUs shall not be subject to execution, attachment or other process. 1 (c) Vesting and Conversion of RSUs . If the Grantee remains in the continuous employment of the Company from the Date of Grant through the applicable “ Vesting Date ” listed below, the last of which is the “ Final Vesting Date ”, the corresponding percentage of the total number of RSUs awarded under this Agreement will become fully vested. Vesting Date Percentage of RSUs Vested [DATE] 33.33% [DATE] 33.33% [DATE] 33.34% There shall be no vesting of the RSUs to result in a fraction under this vesting schedule. If the vesting schedule would otherwise result in a fractional RSU, such RSU shall be rounded up to the next whole number, subject to the next sentence with respect to the Final Vesting Date. If the number of vested RSUs is rounded up on any Vesting Date prior to the Final Vesting Date, the number of RSUs in which the Grantee becomes vested on the Final Vesting Date shall be adjusted so that the total number of vested RSUs equals the number of RSUs set forth in the Notice of Grant. For example, if the Grantee was awarded 100 RSUs under this Agreement, the Grantee would become vested in 34, 34 and 32 RSUs on the respective Vesting Dates listed above. On each Vesting Date , the vested RSUs shall be converted into an equivalent number of shares of Company Stock, and all such shares of Company Stock will be distributed to the Grantee within 30 days following the applicable Vesting Date, subject to following possible deferral election by the Grantee. The Grantee may irrevocably elect , on or before the “ Deferral Election Date ” indicated on Annex A , to instead receive distributions of shares of Company Stock upon the Grantee’s “separation from service” (as such term is defined in Section 409A and described in Section 7 , a “ Separation from Service ”), in either a single distribution or substantially equal annual distributions over a period of up to five years following the Grantee’s Separation from Service. Such an election must be made by completing and submitting to the Company a Deferral Election Form in substantially the form included as part of Annex B hereto. Upon any distribution of shares of Company Stock in respect of the RSUs, the Company shall (i) issue (or make available via electronic means) to the Grantee or the Grantee’s personal representative a stock certificate representing such shares of Company Stock, or (ii) cause such number of shares to be registered in the name of the Grantee or the Grantee’s personal representative via a book-entry or other share registry process that is effective to constitute the uncertificated delivery thereof, in either case free of any restrictions. 2 (d) Additional Vesting Provisions . (i) If , prior to the Final Vesting Date, the Grantee dies or has a Separation from Service as a result of Disability, all RSUs shall become fully vested, converted into an equivalent number of shares of Company Stock and distributed to the Grantee in a single distribution within 30 days following the Grantee’s death or such Separation from Service , as the case may be, in either case without regard to any distribution deferral election. (ii)If , thirteen months after the Grant Date and prior to the Final Vesting Date, the Grantee has a Separation from Service by the Company without Cause (as defined below), all remaining unvested RSUs shall become fully vested, and all RSUs shall be converted into an equivalent number of shares of Company Stock and distributed to the Grantee in a single distribution within 30 days following such Separation from Service, without regard to any distribution deferral election. (iii) If , prior to the Final Vesting Date, Grantee has a Separation from Service for any reason not covered in Section 3(d)(i) or Section 3(d)(ii) above, then the Grantee shall forfeit any unvested RSUs and shall not be entitled to receive any shares of Company Stock under this Agreement with respect to such forfeited RSUs. (iv)Notwithstanding the foregoing, the Grantee shall immediately forfeit all RSUs (whether or not vested) and any underlying shares of Company Stock for which distribution has been deferred pursuant to Section 3(c) upon the Grantee’s Separation from Service for Cause, whether before or after the Final Vesting Date. (v)In the event of a Change in Control (as defined in the Plan), all RSUs shall become fully vested, be converted into shares of Company Stock and be immediately distributed to the Grantee in a single distribution within 30 days following the Change in Control, without regard to any distribution deferral election. (vi)For purposes of this Agreement, “Cause” means any of the following, as determined in good faith by the Committee: (A) an act of embezzlement, theft or misappropriation by the Grantee of any property of the Company or any Related Company; (B) any breach by the Grantee of any material provision of any material agreement to which the Grantee is a party with the Company or any Related Company that is not cured, to the extent the breach is susceptible to being cured, within fourteen (14) days after the Company gives express notice to the Grantee describing such breach; (C) gross negligence by the Grantee in the discharge of his or her lawful duties to the Company or any Related Company (after receiving express notice from the Company specifying the manner in which he or she is alleged to have been grossly negligent and having had the opportunity to cure the same within thirty (30) days from receipt of such notice); (D) any act by the Grantee constituting a felony or a crime that otherwise involves dishonesty or misrepresentation; (E) the Grantee’s breach of any fiduciary duty, under applicable law, to the Company or any Related Company, regardless of whether such conduct constitutes gross negligence; or (F) any chemical or alcohol dependence by the Grantee that materially and adversely affects the performance of his or her duties or responsibilities to the Company or any Related Company. 3 Section 4. Equitable Adjustment . The aggregate number of shares of Company Stock subject to the RSUs shall be proportionately adjusted for any increase or decrease in the number of issued and outstanding shares of Company Stock resulting from a subdivision or consolidation of shares or other capital adjustment, or the payment of a stock dividend or other increase or decrease in such shares, effected without the receipt of consideration by the Company, or other change in corporate or capital structure. The Committee shall make the foregoing changes and any other changes, including changes in the classes of securities available, to the extent reasonably necessary or desirable to preserve the intended benefits under this Agreement in the event of any other reorganization, recapitalization, merger, consolidation, spin-off, extraordinary dividend or other distribution or similar transaction involving the Company. Section 5. Taxes . Distributions with respect to RSUs may be subject to Applicable Withholding Taxes as provided in the Plan. Section 6. No Right to Continued Employment . Nothing contained herein shall be deemed to confer upon the Grantee any right to continue in the employment of the Company. Section 7.
